Motion for reargument granted in part and, upon reargument, the memorandum and order entered April 28, 2006 (28 AD3d 1116) is amended by deleting the phrase “for a 45-minute adjournment” from the first sentence of the second paragraph of the memorandum and substituting the phrase “for an adjournment” and by deleting the phrase “to present the alibi testimony of that witness’s son” from the second sentence of the third paragraph of the memorandum and substituting the phrase “to present the alibi testimony of that witness or the alibi testimony of that witness’s son.” All concur except Kehoe and Hayes, JJ., who dissent and vote to grant the motion in its entirety and affirm the judgment. Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Hayes, JJ.